Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 11/08/19. Claims 1-20 are pending in this application.
Information Disclosure Statement
The information Disclosure Statement filed on 11/08/2019 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11are rejected under 35 U.S.C. §102 as being unpatentable over Feng (US 2020/0218844 A1)
Regarding claim 1, Feng discloses a thickness prediction network learning method, the method comprising: measuring spectrums of optical characteristics of a plurality of semiconductor structures each including a substrate and first and second semiconductor material layers alternately stacked on the substrate to generate sets of spectrum measurement data (see paras [0102]-[0104] disclosing measuring semiconductor stacks (see para [0087] disclosing stack thickness));
measuring thicknesses of the first and second semiconductor material layers to generate sets of thickness measurement data(see para [0087] disclosing stack thickness);

generating sets of spectrum simulation data of spectrums of the optical characteristics of a plurality of virtual semiconductor structures based on thicknesses of first and second virtual semiconductor material layers using the simulation network, each of the first virtual semiconductor layers comprising the same material as the first semiconductor material layers and each of the second virtual semiconductor material layers comprising the same material as the second semiconductor material layers (see para [0096]-[0102] disclosing simulation and modeling data); and
training a thickness prediction network using the sets of spectrum measurement data and the sets of spectrum simulation data ([0117]-[0149] disclosing training data sets).
Regarding claim 3, Feng discloses the thickness prediction network learning method as claimed in claim 1, wherein training (see paras [0116]-[0119] disclosing training sets)the simulation network includes generating sets of model base spectrum data which are sets of spectrum data of the optical characteristics (see paras [0121]-[0124] disclosing optical) calculated by applying the sets of thickness measurement data and dielectric constants of the first and second semiconductor material layers to a physical model corresponding to a dielectric material multilayer (see para [0104] disclosing stack and paras [0126] disclosing thickness measurements).
Regarding claim 4, Feng discloses the thickness prediction network learning method as claimed in claim 3, wherein training the simulation network includes training the simulation network based on a condition where each of the sets of model base spectrum data is an input and each of the sets of spectrum measurement data corresponding thereto is an output (see paras [0041]-[0043] disclosing inputs/outputs).

Regarding claim 6, Feng discloses the thickness prediction network learning method as claimed in claim 4, wherein a wavelength band of each of the sets of model base spectrum data matches a wavelength band of each of the sets of spectrum measurement data (see para [0087] disclosing matching wavelength ranges).
Regarding claim 7, Feng discloses the thickness prediction network learning method as claimed in claim 1, wherein the simulation network includes a generative adversarial network (see para [0088]-[0090] disclosing adjustments through iterations).
Regarding claim 8, Feng discloses the thickness prediction network learning method as claimed in claim 1, wherein the sets of spectrum simulation data include spectrum data corresponding to a case where each of the first and second virtual semiconductor material layers has an arbitrary thickness (see para [0104] disclosing varying layer thickness).
Regarding claim 9, Feng discloses the thickness prediction network learning method as claimed in claim 1, wherein a wavelength band of each of the sets of spectrum simulation data differs from a wavelength band of each of the sets of spectrum measurement data (see para [0091]-[0096] disclosing comparing simulation data with measured data and updating).
Regarding claim 10, Feng disclosing the thickness prediction network learning method as claimed in claim 9, wherein the wavelength band of each of the sets of spectrum simulation data is included in the wavelength band of each of the sets of spectrum measurement data (see para [0136] disclosing wavelength characteristics matching).
Regarding claim 11, Feng discloses the thickness prediction network learning method as claimed in claim 1, wherein a wavelength band of each of the sets of spectrum simulation data is the same as a 

Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13are rejected Under 35 U.S.C. §103 as being unpatentable over Feng and further in view of Wookrae (US 20200185240 A1). 
Regarding claim 2, Feng discloses the thickness prediction network learning method as claimed in claim 1, but does not disclose wherein the optical characteristics include a reflectance, a polarization reflectance, polarization phase delay, and group delay dispersion (GDD) . However, Wookrae at least at para [0023] discloses optical characteristics include a reflectance, a polarization reflectance, polarization phase delay, and group delay dispersion (GDD). Feng and Wookrae are in the same or similar fields of endeavor. It would have been obvious to combine Fenga and Wookrae. Feng and Wookrae may be combined by using the optical techniques (of which are individually obvious in the art) of Wookrae with the device of Feng. One having ordinary skill in the art would be motivated to combine Feng with Wookrae in order to inspect for various physical layer properties. 
Regarding claim 13, Feng discloses the semiconductor device manufacturing method as claimed in claim 12, but does not disclose wherein the optical characteristics include a reflectance, a polarization reflectance, polarization phase delay, and group delay dispersion (GDD).
Claims 12, 14-20 are rejected Under 35 U.S.C. §103 as being unpatentable over Feng. 

measuring spectrums of optical characteristics of a plurality of first semiconductor structures each including a first substrate and first and second semiconductor material layers alternately stacked on the first substrate to generate sets of first spectrum measurement data (see paras [0102]-[0104] disclosing measuring semiconductor stacks (see para [0087] disclosing stack thickness);
measuring thicknesses of the first and second semiconductor material layers to generate sets of thickness measurement data (see para [0104]);
training a simulation network using the sets of first spectrum measurement data and the sets of thickness measurement data (see para [0117]-[0120]);
generating sets of spectrum simulation data which are data of spectrums of the optical characteristics of a plurality of virtual semiconductor structures based on thicknesses of first and second virtual semiconductor material layers, by using the simulation network, each of the first virtual semiconductor layers comprising the same material as the first semiconductor material layers and each of the second virtual semiconductor material layers comprising the same material as the second semiconductor material layers (see para [0096]-[0102] disclosing simulation and modeling data),
training a thickness prediction network using the sets of first spectrum measurement data and the sets of spectrum simulation data (see para [0105]);
forming a second semiconductor structure including a second substrate and third and fourth semiconductor material layers alternately stacked on the second substrate (see para [0104] disclosing stacks);
measuring spectrums of optical characteristics of the second semiconductor structure to generate a set of second spectrum measurement data (see para [0119] disclosing measurements); and

It would have been obvious to increase the number of stack as it would be a function of scale.
Regarding claim 14, Feng discloses the semiconductor device manufacturing method as claimed in claim 12, wherein training the simulation network includes generating sets of model base spectrum data which are sets (see para [0116] and para [0117])of spectrum data of the optical characteristics (see para [0121] disclosing optical data)calculated by applying the sets of thickness measurement data (see [0126] thickness data)and dielectric constants of the first and second semiconductor material layers to a physical model corresponding to a dielectric material multilayer (see para [0136] disclosing wavelength characteristics matching, see para [0123] disclosing dielectric grading).
Regarding claim 15, Feng discloses the semiconductor device manufacturing method as claimed in claim 14, wherein training the simulation network includes training the simulation network based on a condition where each of the sets of model base spectrum data is an input and each of the sets of spectrum measurement data corresponding thereto is an output (see para [0091] describing in/out puts).
Regarding claim 16, Feng discloses the semiconductor device manufacturing method as claimed in claim 12, wherein the simulation network includes a generative adversarial network see para [0088]-[0090] disclosing adjustments through iterations).
Regarding claim 17, Feng discloses the semiconductor device manufacturing method as claimed in claim 12, wherein training the thickness prediction network includes training the thickness prediction network to predict a sum of thicknesses of some of the first and second semiconductor material layers (see paras [0122]-[0124] disclosing modelling including sum of layers in a fourier transform).

Regarding claim 19, Feng discloses a semiconductor material deposition equipment, comprising:
a deposition module to form a semiconductor structure including a substrate and first and second semiconductor material layers alternately stacked on the substrate (see para [0104] disclosing stack); and
an optical measurement module to measure spectrums of optical characteristics of the semiconductor structure, the optical measurement module including at least one of reflectance measurement equipment, an ellipsometer. and group delay dispersion (GDD) measurement equipment (see para [0103] disclosing optical metrology),
wherein the reflectance measurement equipment is configured to measure a spectrum of a reflectance of the semiconductor structure, the ellipsometer is configured to measure spectrums of a polarization reflectance and polarization phase delay of the semiconductor structure; and the group delay dispersion (GDD) measurement equipment is configured to measure a spectrum of GDD of the semiconductor structure (see paras [0102]-[0104] disclosing optical critical dimensions and optical metrology).
Regarding claim 20, Feng discloses the semiconductor material deposition equipment as claimed in claim 19, further comprising:
a thickness measurement module to measure thicknesses of the first and second semiconductor material layers (see para [0087] disclosing measurement thickness);

a thickness prediction network to perform learning by using the sets of spectrum measurement data and the sets of spectrum simulation data (see para [0094], [0104], [0105] disclosing prediction measurements and simulation data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/EDWARD CHIN/Primary Examiner, Art Unit 2813